Citation Nr: 1633913	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, J.M., and M.M.


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for residuals of a back injury, lower back pain, hemorrhoids, and prostatitis (prostate problems) was denied therein.  The Veteran appealed each of these determinations.  In February 2013, the Board recharacterized the back injury, lower back pain, and prostatitis (prostate problems) issues comprising this matter to ones of a low back disability and a prostate disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Then, the Board remanded this matter for a hearing before a Veterans Law Judge (VLJ).  Such hearing was held in May 2013 before the undersigned VLJ.  The Veteran testified in addition to his wife J.M. and his sister M.M.  In July 2013 and January 2014 the Board remanded this matter for additional development.  In October 2014, the Board denied the Veteran's claim of entitlement to service connection for a prostate disability and granted his claim of service connection for hemorrhoids.  The Board remanded his claim of entitlement to service connection for a low back disability.  

In August 2015 the Board denied the Veteran's claim of service connection for a low back disability.  He then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the Board's August 2015 decision and remanded the matter to the Board for further consideration pursuant to a Joint Motion for Remand (JMR) dated in June 2016.  

As noted by the Board in August 2015, in a rating decision in November 2014, the Appeals Management Center (AMC) implemented the Board's October 2014 decision to grant service connection for hemorrhoids.  The AMC assigned an initial rating of 10 percent.  In June 2015 the Veteran filed a notice of disagreement with the initial rating assigned.  An appeals election letter was sent to the Veteran on August 5, 2015 providing him with 60 days to decide whether he wants his case to be reviewed by a Decision Review Officer (DRO) or to have it follow the traditional appeal process.  The Veteran was advised that, if his appeal could not be granted, he would be sent a Statement of the Case (SOC).  Thus, no further action is currently warranted by the Board regarding the matter of an initial rating higher than 10 percent for hemorrhoids.  In June 2015, the Veteran also raised the matter of bleeding fissures, and the Board hereby again refers it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In a statement in January 2013, the Veteran claimed that there was clear and unmistakable error (CUE) in the Board decision that denied service connection for a low back disability.  However, in January 2013 there was no Board decision of record that denied the claim of service connection for a low back disability.  To the extent that the Veteran may be arguing that there is CUE in the January 2010 rating decision, which is the only rating decision of record that denied service connection for a back disability, this decision is currently on appeal.  Hence, there is no final adverse RO or Board decision that can be subject to a CUE attack.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In the June 2016 Joint Motion, the parties agreed that a remand was required because the May 2015 VA opinion was inadequate.  First, the parties noted that the Veteran reported that he injured his back in 1950 during service and that the Board in its October 2014 remand directives instructed the examiner to presume that the Veteran injured his low back during service even though there is no documentation of such injury.  They found that the examiner was thus directed to assume that the injury in service occurred in 1950.  However, the examiner instead presumed that the injury occurred in 1951.  While the parties acknowledged that the Board in its August 2015 decision treated the examiner's inaccurate finding as a typographical error, they agreed that such finding was problematic because the May 2015 VA examiner discussed the pertinent presumed history for both 1950 and 1951, but then specifically tied her negative opinion to 1951.  Therefore, they determined the opinion was based on a negative factual premise.  

Second, as for the examiner's statement that there was no documentation of a back injury in 1952, the parties agreed that it is unclear whether the examiner was referring to the 1952 separation examination, or whether she was basing her opinion, in part, on the absence of back complaints in 1952 as her opinion discusses the inservice event as occurring in 1951.  

Third, the May 2015 VA examiner related that the Veteran's "job as a police officer for 30 years rather than an electrician is not really supportive evidence that he has or didn[']t have a service related back injury."  The parties agreed that the medical opinion is inadequate for failure to comport with Jones v. Shinseki 23 Vet.App. 382 (2010), which held that the Board can rely on an inconclusive medical opinion only if its basis is apparent and predicated on the available data.  They found that the above opinion does not provide such a basis.  Id. 

For the above reasons, the parties requested that the Board secure an adequate medical opinion consistent with the foregoing.  It is also notable that, in a statement in August 2015, which was received subsequent to the Board's decision in August 2015, the Veteran clarified that he was a police officer only for approximately 15 years as he was with the Knoxville Police Department from February 1963 to January 1978.  He also questioned whether the May 2015 VA examiner was competent to provide a nexus opinion as she was not an orthopedic doctor but a nurse practitioner.  In that regard, the Board notes that physician's assistants under ordinary circumstances are more than capable of conducting VA examinations and providing VA medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the Court indicated the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, however, because the question at issue involves a matter of particular medical complexity, the Board believes an examiner with the appropriate expertise should answer the questions presented in this case.  An opinion may be reduced in probative value even when it comes from someone with medical training, if the medical issue requires special knowledge or expertise.  See Black v. Brown, 10 Vet. App. 279 (1997).  

Thus to obtain an adequate opinion and comply with the Joint Motion directives, the case is REMANDED for the following action:


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Obtain an opinion from a VA medical doctor specializing in orthopedics.  If such a doctor is unavailable, then an appropriate medical professional specializing in orthopedics should render the opinion.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  

Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset during his service or is otherwise due or related to his service.  

In providing the above opinion, the examiner must do the following: 

a.) Presume that the Veteran injured his low back during service in Okinawa in 1950 when an aircraft weapon inadvertently rolled off and stroked him, causing him to wrench his back.  Note his contention that he also experienced back spasms while trying to rescue a fellow serviceman from drowning in the South China Sea.  See, e.g., November 2009 claim, July 2015 statement, and May 2013 Board hearing transcript.  

b.) Consider his April 1951 service treatment record showing that prostatitis was diagnosed following his complaint of back pain. 

c.) Note the significance of the Veteran's occupation as a police officer from February 1963 to January 1978, which he stated was less demanding than his previous work as an electrician.  See statements dated in April 2011 and August 2015.  

A clear and full rationale (explanation) for the opinions expressed shall be provided by the examiner in the report.  This means that the conclusions reached must be supported.  Therefore, medical principles as they relate to the pertinent medical evidence as well as lay evidence shall be discussed.

If an opinion cannot be made without speculation, a clear and full rationale still is required.  The examiner thus shall discuss why a nonspeculative opinion cannot be reached.  Options include, but are not limited to, the lack of appropriate qualifications, the need for or inability to obtain information, the limits of current medical knowledge, and the inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report lastly shall be provided by the professional.  

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

